Title: To James Madison from Louis-André Pichon, 18 February 1802
From: Pichon, Louis-André
To: Madison, James


Georgetown
le 29. Pluviose an 10. (18. Fevrier 1802.)
Le Soussigné a reçu, de Son Gouvernement, des dépêches dont il S’empresse de faire part à Monsieur le Sécrétaire d’Etat des Etats Unis.
Ces dépêches, en date du 27. octobre, portent d’abord, au Soussigné, l’ordre de donner officiellement communication, au Gouvernement des Etats Unis, de la paix qui venait d’être conclue entre la République Française et Sa Majesté Britannique, le 1er. de ce mois, et dont les ratifications ont été échangées le 10 du même mois. Le Soussigné remplit ce devoir avec infiniment de plaisir ne doutant point de la Satisfaction avec laquelle Mr. le Président des Etats Unis apprendra un événement dont l’influence Salutaire doit S’étendre Jusqu’à ces mêmes Etats.
Le Soussigné a reçu également l’instruction de manifester les intentions du Gouvernement de la République Sur les points Suivans qui tiennent à l’éxécution de la convention Signée entre la France et les Etats Unis le 9. vendemiaire an 9. (30 7bre. 1800).
1e. Le Soussigné, ayant rendu compte des démarches qu’il a faites immédiatement après Son arrivée pour éclaircir les doutes qui ont paru S’elever Sur l’application et l’execution de l’article 6. de cette convention, et communiqué le résultat de ces démarches, il a reçu l’ordre de Solliciter une explication qui ne laisse Subsister aucune incertitude Sur l’égalité entiere, absolue, qui a été assurée par cet article à la République française, dans les ports des Etats Unis, quant à la relâche des Vaisseaux de Guerre Soit publics Soit particuliers, et de leurs prises. Le Soussigné, en executant les ordres qu’il a reçus Sur ce point, prend la liberté de référer Monsieur le Secrétaire d’Etat aux notes qu’il a eu l’honneur d’adresser à ce Sujet et dans lesquelles il est entré dans tous les developemens que la chose puisse exiger. Il Se bornera, pour cette fois, à déclarer, comme il l’a déjà fait, que cette égalité entiere et absolue a été, dans la négociation, exigée de la part du Premier Consul, et consentie par les ministres Américains de la maniere la moins équivoque, et à manifester Son regret que les premieres hésitations qu’il a remarquées, à cet égard, dans le Gouvernement des Etats Unis, aient pris assez de consistence pour rendre, contre l’attente du Gouvernement Français, une explication à ce Sujet nécéssaire pour fixer les relations des deux Etats.
2e. Le Gouvernement de la République Franse., informé des raisons qu’a produites celui des Etats Unis pour écarter des restitutions imposées par le traité la frégate L’Insurgente, a chargé le Soussigné de représenter que la clause du traité relative aux bâtimens de guerre est absolue et que cette Stipulation a toujours produit l’obligation de rendre la valeur des objets lorsqu’ils avaient été détruits et qu’ils n’étaient plus au pouvoir de l’Etat entre les mains duquel le Sort de la Guerre les avait fait tomber.
3e. Le Soussigné a reçu, Sur la matiere des restitutions à opérer par la République Française, des instructions qui résolvent les questions qui S’étaient élevées, quant à l’effet de l’article 4. Sur les prises condamnés dans les colonies: Ainsi que le Soussigné l’avait prévu, le Gouvernement de la République ne peut admettre la prétention avancée, par quelques citoyens Américains, de faire rentrer dans la cathégorie des prises non definitivement condamnées celles à l’égard desquelles appel n’a pas été interjetté, dans les délais légaux, devant les tribunaux compétens en France, et qui, par conséquent, n’étaient pas pendantes à l’époque de la Stipulation. On remarquera que les parties lésées par ces captures n’ont pas Jugé à propos d’appeler parce qu’elles regardaient l’état de choses existant comme un Etat de guerre: et la prétention à obtenir des indemnités, pour toutes les prises irrégulieres condamnées définitivement, ayant été Suspendue par l’article 2. de la convention et abandonnée par la radiation de cette clause, elle ne peut être mise en avant pour aucune partie des objets qui rentrent dans cette classe.
4e. Le Soussigné est aussi informé, par la correspondance Ministerielle, que le conseil de prises procède à la restitution des prises Américaines avec toute la célerité que les interessés puissent desirer; et en Suivant religieusement la lettre de la convention. Et en effet Monsieur Le Sécrétaire d’Etat aura pu Voir, dans les papiers publics, nombre de décisions de ce conseil, en faveur de citoyens Americains, appuyées textuellement Sur la Convention. Il parait par ces décisions, quoique le Soussigné n’en ait aucune information officielle, que le principe Suivi par le Conseil est de restituer la propriété telle qu’elle est, ou la valeur de la vente, déduction faite des frais légitimes, et Sans allouer de domages et interets. Cette notion pourra Servir à Monsieur le Sécrétaire d’Etat pour fixer des incertitudes qu’il a paru avoir, quant à la marche à Suivre Sur ce point, pour agir avec réciprocité.
Le Soussigné, avant de terminer cette note, est forcé de representer à Monsieur Madison combien il est facheux que l’éxécution de cette partie de la convention de la part du Gouvernement des Etats Unis éprouve d’aussi longs délais lorsqu’il est à la connaissance de ce Gouvernement que celui de la République française, depuis la Signature même du traité, n’a cessé de prendre les devans et de S’y porter avec zèle. Lorsque le Soussigné a fait à cet égard Ses premieres démarches, il a reçu pour réponse que l’on ne pouvait rien faire avant que le Congrès ne fut rassemblé: Ce corps est en Séance depuis plusieurs mois et, à la marche que l’affaire a Suivi Jusqu’ici, il est à craindre qu’elle ne Soit renvoyée à des tems éloignés.
Monsieur Madison Sentira Surement que ces délais Sont propres à produire des impressions désagréables; et que le Gouvernement Français, Vidant tous les Jours Ses mains, conformément à la convention, il doit attendre que celui des Etats Unis agisse avec réciprocité et prenne les mesures qu’il croira les plus convenables pour remplir Ses engagemens dans un esprit correspondant à celui dont la République Française a donné l’exemple.
Le Soussigné prie Monsieur Madison d’agréer l’assurance de Ses respects et de Sa haute consideration.
L. A. Pichon
 
Condensed Translation
Informs JM of dispatches of 27 Oct. 1801 just received from his government that officially notify the U.S. of the conclusion of peace between France and Great Britain on 1 Oct. 1801 and of the exchange of ratifications on 10 Oct. Has also been instructed to make known French intentions on the following points of the Franco-American Convention of 1800. First, seeks an explanation of article 6 that will leave no doubt about the complete and absolute equality that French vessels and their prizes should enjoy in American ports, whether public warships or privateers. Reminds JM that this equality was required by the first consul and agreed to by the American ministers during the negotiations for the convention and expresses his regret that American hesitation on this score now requires an explanation in order to determine the relations between the two countries. Second, states with regard to the Insurgente that the clause on warships is clear in stipulating the requirement to render value for objects that have been destroyed or are no longer in the possession of the state into whose hands the fortunes of war have delivered them. Third, on the matter of the restitution under article 4 of prizes taken in the colonies, declares that France cannot admit claims advanced by some Americans to place in the category of prizes not finally condemned those for which appeals had not been brought before competent legal authorities in France and were thus not pending at the time of the stipulation. Fourth, observes that the French Council of Prizes is proceeding on restitutions with deliberate speed according to the terms of the convention. Is compelled to point out to JM his distress that American execution of this part of the convention suffers from lengthy delays. When he took the first steps on this subject, the response was that nothing could be done before Congress reassembled. That body has been in session for several months now, and at the present rate of progress the matter will not be discharged for some time. Requests that the U.S. reciprocate France’s fulfillment of the terms of the convention.
 

   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 54:98–100). RC in a clerk’s hand, signed by Pichon; docketed by Wagner as received 19 Feb.


   Pichon later reported a conversation he had held with JM in which the latter, when pressed on the question regarding the entry of French armed ships and their prizes into U.S. ports, remarked that it was the policy of the U.S. government not to make general statements but to wait for a specific case. JM added that since the war had ended, there was no longer any motive for France to press for such a declaration; that the treaty with Great Britain expired two years after the preliminaries of peace; that it would certainly not be renewed and that thereafter France had no cause to worry, especially when the French could hardly doubt that their manner of interpreting the rule would be adopted (Pichon to Talleyrand, 1 Germinal an X [22 Mar. 1802] [AAE: Political Correspondence, U.S., 54:215]).


   In a 19 Feb. letter to Talleyrand, Pichon gave an account of the conversation that followed delivery of this note: “As to the restitution of the Insurgente, Mr. Madison told me that he was sorry to find himself of a different opinion from you on this matter, Citizen Minister. On doubtful questions relating to the interpretation of treaties, he said one could only abide by the most authoritative writers and these writers agree that when an object whose restitution is stipulated is found lost by circumstances beyond one’s control and by events absolutely independent of the obligated power, this circumstance removes the obligation” (Pichon to Talleyrand, 30 Pluviôse an X [19 Feb. 1802] [ibid., 54:94], editors’ translation).

